Motion to dismiss appeal granted unless the appellant procures the record on appeal and appellant’s points to he served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached, and upon the further condition that the appellant posts an additional bond in the sum of $500 on or before June 15, 1962. If the appellant fails to comply with either condition imposed, the respondent may enter an order dismissing the appeal without notice to the appellant. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.